FILED
                            NOT FOR PUBLICATION                             JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



OSCAR GORDY EZEAKU,                              No. 08-74960

              Petitioner,                        Agency No. A092-828-243

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 7, 2013
                              Pasadena, California

Before: GOULD and N.R. SMITH, Circuit Judges, and DU, District Judge.**




       Oscar Gordy Ezeaku petitions for review of the Board of Immigration

Appeals’ (BIA) order dismissing his appeal from an immigration judge’s (IJ)




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Cir. R. 36-3.
       **
              The Honorable Miranda Du, District Judge for the U.S. District Court
for the District of Nevada, sitting by designation.
decision denying his application for asylum based on timeliness grounds. We have

jurisdiction under 8 U.S.C. § 1252, and we grant the petition for review.

      Ezeaku is a Nigerian national of Christian faith. Ezeaku entered the United

States in 1981, but did not apply for asylum until July 2005. He argued that he was

eligible for asylum based on the changed circumstances of his family members in

Nigeria. Specifically, Ezeaku listed specific events which occurred to his family

from 2001 through 2005 because of their Christian affiliation and opposition to

Sharia law becoming enshrined in the Nigerian constitution. At the time of the IJ’s

decision and the BIA’s affirmance, they did not have the benefit of this court’s

recent case in Vahora v. Holder, which addressed what constituted changed

circumstances sufficient to excuse late filing of an asylum application. 641 F.3d

1038, 1042-48 (9th Cir. 2011). We therefore grant the petition and remand the

matter back to the BIA for it to reconsider its decision as to whether the events and

testimony provided by Ezeaku establish changed circumstances excusing his late

filing of an asylum claim. INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2